Citation Nr: 9917473	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to an earlier effective date for a separate, 
compensable rating for hallux valgus.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

When the case was previously before the Board, in January 
1997, it issued a final decision on several issues, 
determined that hallux valgus should be rated separately, and 
remanded the case so the hallux deformity could be examined 
and rated.  

In August 1997, the Board Remanded the issue of entitlement 
to an increased (compensable) rating for a hallux deformity.  
The RO subsequently granted a 10 percent rating effective 
March 10, 1994, the date the current claim was received.  

Further RO Action

In his August 1994 letter, received in September 1994, the 
veteran asserted that treatment of his left leg by VA 
physicians resulted in disability.  The representative noted 
this in an August 1997 presentation to the Board and again in 
a June 1999 presentation to the Board.  That claim has not 
yet been developed for appellate consideration and is not 
properly before the Board at this time.  It is referred to 
the RO for such action as may be deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There was no evidence of hallux valgus deformity at the 
time of the 1963 rating decision.  

3.  The 1968, 1974, 1980, 1984 and 1988 rating decisions 
assigned ratings based on the impairment of all aspects of 
the veteran's foot deformities, including hallux valgus.  

4.  The correct facts, as they were known at the time, were 
before the adjudicators at the time of 1963, 1968, 1974, 
1980, 1984 and 1988 rating decisions.  

5.  The statutory and regulatory provisions extant at the 
time of the 1963, 1968, 1974, 1980, 1984 and 1988 rating 
decisions were correctly applied.  

6.  The separate rating of hallux valgus in 1968, 1974, 1980, 
1984 and 1988 rating decisions would not have manifestly 
changed the rating outcome.  

7.  Rating the hallux valgus as part of the service-connected 
foot disorder and not assigning a separate, compensable 
rating was a matter of rating judgment.  It was not 
undebatably erroneous.  

8.  Reasonable minds could conclude that there was no fatal 
flaw in rating the service-connected foot disorder based on 
hallux valgus and other symptoms, in the 1968, 1974, 1980, 
1984 and 1988 rating decisions.  


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error (CUE) in the 
1963, 1968, 1974, 1980, 1984 and 1988 rating decisions.  
38 C.F.R. § 3.105(a) (1998).  

2.  The criteria for an earlier effective date for a 
compensable rating for hallux valgus, based on CUE, have not 
been met.  38 C.F.R. § 3.400(k) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision will analyze the one basis asserted by the 
veteran for an earlier effective date.  It will not provide a 
detailed analysis of the numerous bases for earlier effective 
dates because the veteran has not identified and the Board 
can not find any evidence pertinent to these other bases.  
The veteran does not contend and the record does not show 
that the current claim was received before March 10, 1994.  
He does not claim nor does the evidence disclose any informal 
claim prior to that date.  He does not assert nor does the 
record reveal that the hallux valgus began or increased in 
severity during the year before the claim was received.  The 
veteran bases his current claim for an earlier effective 
date, solely on the assertion that there was CUE in prior 
rating decision which did not assign separate compensable 
ratings for his hallux valgus.  

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides: 

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.  

38 C.F.R. § 3.105(a).  See also 38 C.F.R. § 3.400(k) (1998).  

The CUE claim presented here is a collateral attack on a 
final VA decision.  See Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44, 51 (1995) (generally, earlier effective date than 
awarded in previous decision may be awarded only if there was 
CUE in that decision or it never became final); see also 
Lynch (Gary) v. Gober, 11 Vet. App. 22, 25 (1997); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  In Russell v. Principi, 
the Court defined CUE as follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc).  "In order 
for there to be a valid claim of [CUE], . . . the claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Ibid.  

"A determination that there was a '[CUE]' must be based on 
the record and the law that existed at the time of the prior 
. . . decision." Id. at 314; see also Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Moreover, a CUE claim must identify 
the alleged error(s) with "some degree of specificity".  
Crippen v. Brown, 9 Vet. App. 412, 420 (1996); Fugo, 6 Vet. 
App. at 44 ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different"). 

Applicable law and regulations

A CUE decision is based on the laws and regulations in effect 
at the time.  There has been no substantive change in the 
applicable laws and regulations.   

An acquired bilateral flatfoot disability will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A 10 percent rating will be assigned 
where the disability is moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating requires a severe disability 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating will be assigned for a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
Part 4, Code 5276 (1998).  

Bilateral acquired claw foot (pes cavus) disability will be 
rated as noncompensable where slight.  A 10 percent rating 
will be assigned where the great toe is dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads.  A 30 percent rating requires all 
toes tending to dorsiflexion, dorsiflexion of the ankle to 
limited to a right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads.  A 50 percent 
rating will be assigned for marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  38 C.F.R. 
Part 4, Code 5278 (1998).  

Unilateral hallux valgus will be rated as 10 percent 
disabling if it has operated upon with resection of 
metatarsal head; or if the disability is severe, equivalent 
to amputation of great toe.  There are no compensable ratings 
provided for mild, slight, or moderate hallux valgus.  
38 C.F.R. Part 4, Code 5280 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  




Background

The September 1963 VA examination disclosed painful plantar 
calluses, bulging of the medial borders of the feet.  The 
longitudinal arches did not fit flat to the floor and 
appeared to the doctor to "stand up fairly well."  The 
doctor went on to say that it was hard to determine 
clinically the real condition of the veteran's feet.  He sent 
the veteran for X-rays.  X-ray studies were reported by a 
physician to show no evidence of pes planus (flat feet).  The 
diagnoses were calluses, symptomatic, feet, bilateral; and 
pes planus, history of, not found.  

The November 1963 rating decision noted that pes planus was 
reported in the service medical records.  It was noted that 
there was no X-ray evidence of pes planus but clinically the 
feet appeared somewhat flat.  [The Board finds nothing in the 
September 1963 examination report about the feet appearing 
somewhat flat.]  The RO also noted the calluses.  It granted 
service connection for "pes planus (clinical) with 
callosities," rated as 10 percent disabling under Code 5276.  

Hallux valgus was first noted on the August 1968 VA 
examination.  The veteran was described as having bilateral 
pes planus of the asymptomatic flexible congenital type, 
exaggerated somewhat with hallux valgus effect on the right 
foot.  X-rays again failed to show any evidence of pes 
planus.  There was no evidence from a competent source that 
the hallux valgus was equivalent to amputation of great toe.   

The September 1968 rating decision continued the previous 
evaluation.  

March 1974 VA clinical notes show that the veteran had a mild 
pes planus, severe hallux valgus on the right and mild hallux 
valgus on the left.  

The summary of the July 1974 VA hospitalization shows X-rays 
revealed hallux valgus deformity of both left and right feet.  
There was no evidence from a competent source that the hallux 
valgus was equivalent to amputation of great toe.   

The September 1974 rating decision continued the previous 
evaluation.  

The hallux valgus deformity was noted in 1977 VA clinical 
records.  

On the April 1980 VA examination, the doctor reported that 
the veteran's arches were not remarkable.  Both feet had 
hallux valgus on the left 40 degrees and on the right 50 
degrees.  There were moderate bunions, tender on the right.  
Calluses were described on other parts of the feet. The 
impression was hallux valgus with bunions.  There were also 
plantar calluses and cocking of other toes.  The doctor did 
not indicate that the hallux valgus was severe or equivalent 
to amputation.  The X-rays confirmed bilateral pes planus 
deformities and degenerative changes in the talocalcaneal 
joints.  

The May 1980 rating decision granted a 30 percent rating for 
pes planus, bunions and plantar calluses, bilateral.  Review 
of that decision shows that the hallux valgus deformity was 
considered in determining the functional impairment of the 
service-connected disability.  

The hallux valgus deformity was noted in 1981 VA clinical 
records.  VA clinical notes of July 1982 described the 
bilateral hallux valgus as having a very severe bunion on the 
right and a mild bunion on the left.   

The October 1982 rating decision noted the clinical findings 
and continued the 30 percent evaluation.  

In August 1982, the veteran had a surgical procedure for a 
severe hallux valgus of the right foot.  He underwent a 
bunionectomy and first metatarsal dorsal capsulotomy, with 
surgery on the joint and tendons of the toes.  

The December 1982 rating decision noted the surgery, awarded 
a temporary total disability rating, and continued the 30 
percent evaluation.  The veteran appealed.  The Board 
Remanded the issue to the RO.  

The veteran was examined in April 1984.  The post surgical 
residuals were described.  

The May 1984 rating decision granted a 50 percent rating for 
pes planus with hallux, valgus, status post bunionectomy, 
plantar calluses, unsuccessful attempted interphalangeal 
fusion third, fourth and fifth toes on the right.  The 50 
percent rating was effective in December 1982, immediately 
following the total rating based on hospitalization and 
convalescence.  The rating decision cited codes 5276-5278 and 
the 50 percent rating was the highest assignable under those 
codes.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  See also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The case was 
not returned to the Board.  The Remand had specified that the 
case was to be returned if an increased rating was not 
granted.  

Unless the highest rating assignable under the applicable 
criteria is granted, the grant of an increased rating does 
not terminate an appeal for a higher rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  At the time, the RO felt that 
the highest rating was assigned and did not return the case 
to the Board.  The Board recently determined that an 
additional rating could be assigned for hallux valgus.  
However, as explained below, there was no CUE in not 
assigning separate, additional ratings, so there was no CUE 
in the RO determining that the highest rating had been 
assigned and not returning the case to the Board in 1984.  

The January 1988 rating decision continued the 50 percent 
rating as assigned in 1984.  The next rating decision on the 
issue was after the March 1994 claim was received.  


Analysis

Bear in mind that CUE must be the sort of error which, had it 
not been made, would have manifestly changed the outcome, an 
error that is undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  

This case has presented diagnostic problems from its 
inception.  As the regulations point out, the rating schedule 
is a guide.  38 C.F.R. § 4.1 (1998).  Disabilities will not 
always fall neatly within the limited number of diagnostic 
codes.  Where there is no applicable diagnostic code, 
disabilities are rated by analogy.  38 C.F.R. §§ 4.20, 4.27 
(1998).  In some instances, the disability can be rated under 
various diagnostic codes and VA uses the one which is most 
beneficial to the veteran.  The record shows that to be the 
case here.  The record shows that in rating the disability, 
the RO looked at the entire functional picture of the 
veteran's feet.  38 C.F.R. § 4.2 (1998).  In each case in 
which the rating was increased, the functional impact of the 
hallux valgus was a major factor supporting the higher 
rating.  The evidence shows that if pes planus and hallux 
valgus had been rated separately from the inception of the 
claim, lower ratings would have been assigned.  Separate 
rating would not have changed the outcome in the veteran's 
favor.   

The hallux valgus deformity of the left great toe has never 
been characterized as severe or as equivalent to amputation; 
and it has never been operated on, so it has never met the 
criteria for a compensable rating.  Thus there is no evidence 
to support claims of CUE in relation to the hallux valgus 
deformity of the left great toe.  

The hallux valgus deformity of the right great toe has never 
been equated to an amputation, but has been called severe and 
has been operated on.  Thus, the question is whether there 
was CUE in not assigning a separate additional rating for the 
hallux valgus deformity of the right great toe.   

There was no evidence of hallux valgus at the time of the 
November 1963 rating decision, so there is no question of CUE 
in that decision.  

At the time of the September 1968 rating decision, there was 
evidence of hallux valgus, but no evidence of surgery or that 
it was so severe as to be the equivalent of an amputation.  
The evidence at that time would not support a compensable 
rating for hallux valgus, so there was no CUE in the 
September 1968 rating decision.  

At the time of the September 1974 rating decision, there was 
a comment that there was severe hallux valgus of the right 
foot; however, "severe" for the purpose of the rating 
schedule means that the disability must be the equivalent of 
an amputation.  There is no evidence that the disability was 
equivalent to an amputation, so reasonable minds could differ 
as to whether the schedular criteria were met.  Moreover, the 
examination which characterized the hallux valgus as severe 
described the pes planus as mild.  So if the hallux valgus 
warranted a separate 10 percent rating, the pes planus would 
have been noncompensable under Code 5276, and the outcome no 
different, as required for CUE.  

The May 1980 rating decision was based on the previous 
records and an April 1980 VA examination which described the 
hallux valgus.  The doctor did not indicate that the hallux 
valgus was severe or equivalent to amputation.  Again there 
was room for reasonable minds to differ as to the extent of 
the disability, so there was no CUE.  Further, the rating 
decision shows that the impairment of the hallux valgus was 
considered in increasing the rating for the service-connected 
foot disability from 10 to 30 percent.  That is, if the 
hallux valgus had been separately rated, a 10 percent rating 
would have been assigned for the right great toe.  However, 
the pes planus would have remained at 10 percent because the 
examination findings would not support a 30 percent rating 
for the pes planus alone.  There were some calluses, but 
there was no competent evidence that they were characteristic 
of a sever disability.  The remaining criteria for a 30 
percent rating were clearly not met.  There was no objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use.  Thus, if  the hallux valgus was separately 
rated, the pes planus would have remained at 10 percent and 
the veteran would have had two 10 percent ratings rather than 
the 30 percent rating assigned.  Since a separate rating 
would not have manifestly changed the decision in the 
veteran's favor, there was no CUE in the assignment of the 30 
percent rating in May 1980.  

The veteran had an operation on the toe in August 1982.  This 
was followed by a temporary total rating based on 
convalescence, then a 50 percent rating.  (The October and 
December 1982 rating decision which continued the 30 percent 
rating were effectively "overruled" by the May 1984 rating 
decision.)  

The May 1984 rating decision which assigned the 50 percent 
rating clearly considered all aspects of the foot deformity 
and the surgical residuals, including the right foot surgical 
residuals.  If the hallux valgus was assigned a separate 
rating of 10 percent at that time, a 50 percent rating could 
not have been assigned.  There was no evidence that the pes 
planus, by itself, was manifested by a pronounced disability 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. Part 4, Code 
5276 (1998).  In May 1984, trying to evaluate the complex 
picture presented by the veteran's foot deformity, the RO 
also considered pes cavus symptomatology.  Reference to the 
rating criteria for that disorder, set forth above, shows 
that some of the criteria for rating under that code would 
have been met.  However, if the various findings were 
separately rated as pes planus, pes cavus, and hallux valgus, 
then a 50 percent rating could not have been assigned under 
any of the criteria.  The evidence does not clearly show that 
separate ratings for pes planus, pes cavus, and hallux valgus 
would have manifestly changed the outcome in the veteran's 
favor.  This is particularly so if three lesser rating were 
combined.  See also 38 C.F.R. § 4.25 (1998).  

The January 1988 rating decision continued the 50 percent 
rating.  There was no significant change in the facts from 
the time of the May 1984 rating decision.   

The record clearly demonstrates that the RO wrestled with a 
complex disability picture, such that reasonable minds might 
differ.  There is no undebatable error here.  Throughout, the 
RO has considered the functional impairment of the hallux 
valgus.  The increased ratings in this case were, in 
significant part, based on increased hallux valgus 
symptomatology.  As discussed above, in some instances, 
separate ratings for the hallux valgus would have resulted in 
lower over all ratings.  Separate ratings would not have 
manifestly changed the outcome.  There is no CUE in any of 
the rating decisions made before the veteran's claim was 
received in March 1994.  Consequently, an earlier effective 
date based on CUE can not be assigned.  


ORDER

An earlier effective date for a separate, compensable rating 
for hallux valgus is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

